DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-14 are pending in the instant application.  

Priority
This application is a Continuation Application of 16/494,778 filed 09/17/2019 now U.S. Patent No. 10,851,045, which is a 371 of PCT/DK2018/050053 filed 03/22/2018, which claims the priority to Denmark Patent Application No. 2017 70237, filed on 03/31/2017.

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 06/22/2022, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Claim Objection
Claim 1 is objected to because of the following informalities:  the term “synthesising” is misspelled.  It should be replaced with “synthesizing”.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 contains a phrase “reacting a carbocation of the general formula IIa 
    PNG
    media_image1.png
    150
    228
    media_image1.png
    Greyscale
”.   However, the carbocation of the formula IIa is not a stable compound.  Claim 1 does not describe the way to make this carbocation.  Therefore, claim 1 is indefinite.  Claims 2-14 depending on claim 1 are rejected accordingly.

101 Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of U.S. Patent No. U.S. Patent No. 10,851,045 (“the `045 patent”).  

Instant claim 1 and claim 1 of the `045 patent are both drawn to a method for synthesizing the photoinitiators of the general formula (I) 
    PNG
    media_image2.png
    157
    289
    media_image2.png
    Greyscale
 through Ritter reaction (
    PNG
    media_image3.png
    130
    629
    media_image3.png
    Greyscale
).  The only difference is that instant claim 1 defines the reaction though the reaction intermediate of formula IIa 
    PNG
    media_image4.png
    120
    229
    media_image4.png
    Greyscale
, while the `045 patent defines the reaction though the reactant 
    PNG
    media_image5.png
    75
    159
    media_image5.png
    Greyscale
 , which involves the same intermediate under Ritter reaction.   Instant claims 2-14 are drawn to the same subject matters of the `045 patent.   


Conclusions
Claim 1 is objected to. 
Claims 1-14 are rejected.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731